DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in figure 4, in the case of 400, the EXP_MODE is disabled at (T=0) and in case of 402, the EXP_MODE is also labeled as disabled at (T=T1).  However, in the specification [0033], EXP_MODE is described as being enabled at (T=T1) in case of 402.  Please correct both the DISABLED labels on top and bottom of 402. 
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regarding to claim 21, as claimed, the limitations of “a mode set component configured to provide an expansion mode signal representing one of a non-expansion mode or an expansion mode; and a plurality of sub-components configured to receive the expansion mode signal and, in response to the expansion mode signal representing the non- expansion mode, maintain the expansion column of bit cells in a static state during access operations to the array or, in response to the expansion mode signal representing the expansion mode, operate both the default and expansion columns of bit cells.” require three scenarios of setting the memory device:
Setting the memory device with expansion mode only;
Setting the memory device with non-expansion mode only;
Setting the memory device with expansion mode and non-expansion mode.

To that end, it is unclear to the examiner how we can have “a mode set component configured to provide an expansion mode signal representing one of a non-expansion mode or an expansion mode; and a plurality of sub-components configured to receive the expansion mode signal” when considering the only the expansion mode setting. 
For the following rejections it is best understood by the examiner that Applicant meant to claim: “a mode set component configured to provide an expansion mode signal representing one of a non-expansion mode and an expansion mode; and a plurality of sub-components configured to receive the expansion mode signal and, in response to the expansion mode signal representing the non- expansion mode, maintain the expansion column of bit cells in a static state during access operations to the array and, in response to the expansion mode signal representing the expansion mode, operate both the default and expansion columns of bit cells.” Please make any required analogous changes in the dependent claims. Claims 22-28 are rejected because of their dependency to the rejected base claim 21.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 & 36-41 of 17/530815 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 & 11-20 of U.S. Patent NoUS11205447 and Claims 21-41 of 17/530815 over claims 1-20 of U.S. Patent NoUS10783953.
 Although the claims at issue are not identical, they are not patentably distinct from each other because, e.g., despite a slight difference in the current application (claim 1 having at least one default column of bits cells, claims 21-41 of the current application are either anticipated, or would have been obvious over, by the claims 1-9 & 11-20 of U.S. Patent NoUS11205447 and claims 1-20 of US Patent NoUS10783953. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al (US20100082881)  discloses providing an expansion mode (Fig 8; para 50 discloses a memory device 802 is set to an expansion mode, e.g., expansion mode) and (Fig 8 & 9; para 22 & 56 disclose in expansion mode accessing each bit, e.g., in 32-bit expansion mode even addresses (row) of columns of an array, e.g., Fig 3; para 22, e.g., alternate embodiments can use other memory architectures ,e.g., the memory device 802  with the memory controller having the expansion mode during an access operation, e.g., 803 generating  read, write signals for the memory device 802). 
Klein et al in view of Pereira et al (US20020075714 discloses a fuse of a device implementing the memory device (Fig 2-3, & 5; para 109 & 112 disclose a fuse unit 506 of a device 500 select circuit, e.g., another embodiment of the select circuit 300, e.g. another embodiment of 106 implementing the memory device 202). 
Capser et al (US7408828 FIG 6; Abstract discloses operating DRAM device in either a normal refresh mode or a static refresh mode.
Wyland et al (US5440715 fig 2 & 4), Srinivasan et al (US7924589 fig 7A) , Pereira et al (US6687785 fig 2 & 5), Nataraj et al (US6934795 Fig 6, col 16, lines 1-15) &  Houston et al (US20060274587 fig 1 & 2D(fuse selection); para 24, 28 & claim 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827